         Case 1:19-cv-02676-RDM Document 27 Filed 12/17/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 L.M.-M., et al.,

                            Plaintiffs,

 v.
                                                          Civil Action No. 1:19-cv-02676-RDM
 Kenneth T. Cuccinelli II, et al.,

                            Defendants.



                              DEFENDANTS’ STATEMENT OF
                             UNSDISPUTED MATERIAL FACTS

       This is a case seeking review of substantive agency action under the Administrative

Procedure Act (APA). In such cases, summary judgment “serves as the mechanism for deciding,

as a matter of law, whether agency action is . . . consistent with the APA standard of review.”

Sierra Club v. Mainella, 459 F.Supp.2d 76, 90 (D.D.C. 2006) (citing Richards v. INS, 554 F.2d

1173, 1177 & n. 28 (D.C. Cir. 1977)). Accordingly, when a party seeks review of agency action

under the APA,” the usual summary judgment standard does not apply and “the district judge”

instead “sits as an appellate tribunal.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083

(D.C. Cir. 2001). There is no factual “record” in such a case, other than the administrative record

before the agency. See, e.g., IMS, P.C. v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997) (“It is a

widely accepted principle of administrative law that the courts base their review of an agency’s

actions on the materials that were before the agency at the time its decision was made.”); Gore v.

D.C., 67 F. Supp. 3d 147, 151 (D.D.C. 2014) (“Contrary to Plaintiff’s contention, parties are not

required to submit a statement of undisputed materials facts in cases where ‘judicial review is

based solely on the administrative record.’”). Thus, Defendants submit this Statement of

                                                1
         Case 1:19-cv-02676-RDM Document 27 Filed 12/17/19 Page 2 of 5



Undisputed Material Facts in support of their justiciability arguments in Defendants’ Opposition

to Plaintiffs’ Preliminary Injunction Motion, which this Court has since converted to a partial

summary judgment motion. See December 3, 2019 Minute Entry; Chesapeake Climate Action

Network v. Export-Import Bank of the U.S., 78 F. Supp. 3d 208, 217 (D.D.C. 2015) (“Although

judicial review of agency action is typically confined to the administrative record, where there is

not sufficient evidence of standing in the record because the question was not before the agency,

plaintiffs may submit extra-record evidence to establish standing.”).

   1. Plaintiff L.M.-M. and her two children arrived at Dilley Detention Center at 4 p.m. on

       August 13, and were given more than 24 hours to consult with an attorney of their choosing

       prior to their credible fear interview, which occurred at 10:00 a.m. on August 15. L.M.-M.

       Decl. ¶¶ 5, 7-9; Supplemental L.M.-M. Decl. ¶ 4.

   2. Plaintiff L.M.-M. did not seek a continuance of her credible fear interview. Supplemental

       L.M.-M. Decl. ¶ 4.

   3. During Plaintiff L.M.-M.’s credible fear interview, the asylum officer asked L.M.-M. if

       she wished to pause the interview on account of a toothache. L.M.-M. indicated that she

       did not want to pause the interview. L.M.-M. Decl. ¶¶ 6; 12.

   4. During Plaintiff L.M.-M.’s credible fear interview, the asylum officer asked L.M.M- about

       political issues in Honduras as well as other harm in Honduras that L.M.-M. feared. L.M.-

       M. Decl. ¶ 10.

   5. Plaintiff L.M.-M. and her two children received a negative credible fear finding that was

       affirmed by an Immigration Judge, and they are currently subject to final orders of removal.

       Supplemental L.M.-M. Decl. ¶ 2.




                                                2
     Case 1:19-cv-02676-RDM Document 27 Filed 12/17/19 Page 3 of 5



6. Plaintiff M.A.-H. and her daughter arrived at Dilley Detention Center at 4 p.m. on August

   21, and were given more than 24 hours to consult with an attorney of their choosing prior

   to their credible fear interview, which occurred at 8:00 a.m. on August 23. Compl. ¶ 175;

   M.A.-H Decl. ¶¶ 22-24; Supplemental M.A.-H Decl. ¶¶ 5-8.

7. During her credible fear interview, Plaintiff M.A.H. told the asylum officer that her second

   husband wanted to hit her. M.A.-H Decl. ¶ 27.

8. Plaintiff M.A.-H and her daughter received a negative credible fear finding that was

   affirmed by an Immigration Judge, and they are currently subject to final orders of removal.

   Supplemental M.A.-H Decl. ¶ 13.

9. Staff and volunteers that are members of Plaintiff Refugee and Immigrant Center for

   Education and Legal Services (“RAICES”) met with 150-250 individuals per day prior to

   April 2019, but after existing visitation procedures at Karnes Detention Center were

   changed, RAICES staff is now able to meet with approximately 50 to 70 persons per day.

   Meza Decl. ¶¶ 13; 18.

10. The changes to visitation procedures at Karnes Detention Center are not at issue in this

   lawsuit. Meza Decl. ¶¶ 13-14; 18.

11. RAICES contends that the policies it challenges have forced it to “divert scarce resources

   away from other important programs to compensate for the additional time, procedures,

   and staff required to continue serving clients under the policy” and because “RAICES is

   forced to spend more resources on each individual case.” Meza Decl. ¶ 14.

12. Defendant United States Citizenship and Immigration Services (USCIS) has not

   promulgated, authorized, or implemented any written policy that there shall not be an in




                                            3
        Case 1:19-cv-02676-RDM Document 27 Filed 12/17/19 Page 4 of 5



      person legal orientation for individuals seeking asylum at the Dilley Family Residential

      Center or any other location. Caudill-Mirillo Decl. ¶¶ 3-4; AR113-14.

                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          SCOTT G. STEWART
                                          Deputy Assistant Attorney General

                                          WILLIAM C. PEACHEY
                                          Director

                                          EREZ REUVENI
                                          Assistant Director

                                          By: /s/ Archith Ramkumar
                                          ARCHITH RAMKUMAR
                                          Trial Attorney
                                          Office of Immigration Litigation
                                          U.S. Department of Justice, Civil Division
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, DC 20044
                                          Tel: (202) 598-8060
                                          Email: Archith.Ramkumar@usdoj.gov


Dated: December 17, 2019                  Attorneys for Defendants




                                             4
         Case 1:19-cv-02676-RDM Document 27 Filed 12/17/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2019, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                            By: /s/ Archith Ramkumar
                                            ARCHITH RAMKUMAR
                                            Trial Attorney




                                               5
